ORDER

PER CURIAM.
Marshall Moss (“Defendant”) appeals from the judgment entered on a jury verdict finding him guilty of violating section 191.677 RSMo 2000 by recklessly exposing his former girlfriend to HIV without her knowledge and consent through unprotected sex. Defendant was sentenced to five years in prison, but was given a suspended execution of sentence, placed on five years’ probation, and fined $5000. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).